DETAILED ACTION
Claims 21-38 are presented for examination.
Claims 1-20 have been cancelled.
This office action is in response to the preliminary amendment and submission of application on 14-JUN-2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The second information disclosure statement (IDS) submitted on 09/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 07/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 38 is objected to because of the following informalities:
Claim 38 is dependent on claim 38 and should be dependent on claim 37. For purposes of examination, claim 38 is interpreted as dependent on claim 37.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32-34 recites the limitation "the one or more samples".  There is insufficient antecedent basis for this limitation in the claim. Examiner notes, it appears claim 32 should be dependent on claim 31, where antecedent basis is established. See corresponding claims 23-26 for an example. For purposes of examination and in the interest of compact prosecution, claim 32 will be interpreted as dependent on claim 31.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 21 (Statutory Category – method/process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites a mental process.

MPEP 2106.04(a)(2)(Ill) “Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.”
Further, the MPEP recites “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation.”

Generating … one or more reservoir models from one or more training images and one or more physical conditions associated with a reservoir via one or more neural networks;
The generating can be completed using a mental process with the aid of a pen and paper. The neural network determines a model based on training images and a “physical condition”. In the broadest reasonable term, evaluation of the images can be completed in the human mind to determine a model from the inputs with the addition the physical condition which uses judgement in how to adjust the model based on the value.
simulating the one or more reservoir models; and
The simulation of the model is completing the evaluation of the model, a mental process.
Therefore, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional element of applying the instructions to a general purposed computer and post-solution activity.

MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.
, at a computing device,
The above is applying the exception on a general purpose computer.

MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering and post solution activity to be insignificant extra-solution activity.
MPEP 2106.04(d) The Court found this failure to explain any specifics of how to use the claimed formula informative when deciding that the additional elements in the claim were insignificant post-solution activity and thus not meaningful enough to render the claim eligible. 437 U.S. at 589-90, 198 USPQ at 197.
controlling one or more monitored inflow control devices based upon, at least in part, simulating the one or more reservoir models.
The controlling of the inflow control device does not specify how or under what conditions the inflow control is controlled. It could be reasonably interpreted, in some conditions, no changes are made to the inflow control device because no conditions of change are recited in the claim.
The additional elements have been considered both individually an as an ordered combination to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitation is mere data gathering/post solution activity (Insignificant Extra-Solution Activity) and a general purpose computer do not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
Further, in regards to step 2B and as cited above in step 2A, MPEP 2106.05(g) “Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir.2011) is insignificant extra-solution activity.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claim 22 recites “wherein the one or more neural networks include one or more Generative Adversarial Networks (GANs)” further adds to the abstract idea by specifying further the method of determining the model, however, no additional details are provided in the method.

Claim 23 recites “wherein generating the one or more reservoir models from the one or more training images includes: receiving one or more training images including a distribution of patterns associated with a depositional environment; training the one or more neural networks to generate one or more samples based upon, at least in part, the one or more training images including the distribution of patterns associated with a depositional environment; and generating the one or more reservoir models based upon, at least in part, the one or more samples and the one or more physical conditions associated with the depositional environment” The receiving of the images is adding mere data gathering of the parameters for the model. MPEP 2106.05(g). Training the model based on the images is furthering the abstract idea of determining the model. The generating the model is further post-solution activity. MPEP 2106.05(g). 

Claim 24 recites “wherein generating the one or more reservoir models includes determining at least one of a perceptual loss and a contextual loss associated with the one or more samples” the determining of the loss is an evaluation of the model and furthers the abstract idea of a mental process.

Claim 25 recites “wherein determining the contextual loss associated with the one or more samples is based upon, at least in part, one or more of: a distance transformation that measures mismatch between the one or more samples and the one or more physical conditions associated with the reservoir, and semantic inpainting” 
Claim 26 recites “wherein generating the one or more reservoir models includes minimizing at least one of the perceptual loss and the contextual loss associated with the one or more samples” the performing of the minimization is an evaluation of the loss and furthers the abstract idea.

Claim 27 recites “wherein the one or more physical conditions associated with the one or more reservoirs are applied to the one or more GANs via one or more condition vectors” applying a “physical condition” to the GAN and the vector is furthering the abstract idea of a mental process by performing judgement and evaluation.

Claim 28 recites “measuring reservoir data via the one or more monitored inflow control devices; and updating the one or more condition vectors based upon, at least in part, the measured reservoir data” the measuring of the data is performing mere-data gathering. MPEP 2106.05(g). Updating the vector from the data is performing an evaluation, furthering the abstract idea of a mental process.

Claims 29-36 are system claims, containing substantially the same elements as method Claims 21-28, respectively, and are rejected on the same grounds under 35 U.S.C. 101 as Claims 21-28, respectively, Mutatis mutandis. The additional components of “one or more processors and one or more memories” are interpreted as a general purpose computer and mere instructions to apply. MPEP 2106.05(f).
Claims 37-38 are medium claims, containing substantially the same elements as method Claims 21-26, respectively, and are rejected on the same grounds under 35 U.S.C. 101 as Claims 21-26, respectively, Mutatis mutandis. The additional components of “A computer program product comprising a non-transitory computer readable storage medium” are interpreted as a general purpose computer and mere instructions to apply. MPEP 2106.05(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23, 29, 31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over 
Sung et al., U.S. Patent Application Publication 2014/0149041 A1 (hereinafter ‘Sung’) in view of
Brouwer et al., United States Patent 8,751,208 B2 (hereinafter ‘Brouwer’). 

Regarding Claim 21: A method comprising:
Sung teaches generating, at a computing device, one or more reservoir models from one or more training images and one or more physical conditions associated with a reservoir via one or more neural networks; ([0074] Sung teaches the use of neural networks with the use of training images to determine models with the incorporation of well logs, core data, and non-cored wells, i.e. one or more physical conditions “…From the foregoing, it can be seen that the present invention incorporates rock phases described and interpreted using well core data. Then well logs characteristics of the same well are examined for each rock facies. Artificial neural networks in a data processing system are then used to build a training image. Well log data from non-cored wells with no well core data are then collected, and these well logs analyzed against the training image from core and well log data have been obtained in order to predict the rock facies in non-cored wells. Rock facies models of the entire reservoir with accurately predicted facies for each of the wells of the reservoir are then formed…”)
Sung teaches simulating the one or more reservoir models; and ([0075] Sung teaches the simulating of the model “…The present invention incorporates artificial neural networks and uses multiple logs simultaneously. It creates patterns among multiple inputs and the teaching signal of rock facies from core by simulating learning activity through the use of artificial neural networks. Accurate prediction of rock facies according to the present invention capitalizes upon the accuracy available from existing well core data. The present invention also minimizes the substantial costs of acquiring core samples for core description data from wells from which cores have not been obtained…”)

Sung does not appear to explicitly disclose
controlling one or more monitored inflow control devices based upon, at least in part, simulating the one or more reservoir models.

However, Brouwer teaches controlling one or more monitored inflow control devices based upon, at least in part, simulating the one or more reservoir models. (Col 7 lines 19-34 Brouwer teaches the inflow control valve is closed or opened dependent on the vector, i.e. controlling “…As illustrated in FIG. 1 mostly there are four sidetracks 102 from every branch point 105, with the exception of the end 106 of the virtual well 101, which has five sidetracks. We allowed every gridblock surrounding the virtual well 101 to have only one sidetrack, and sidetracks from other branch points to the same gridblock are removed. As a result there are situations in which a branch node 105 has only three sidetracks 102. The sidetracks 102 are used to construct the attractor point A, and in order to do so, we need to evaluate the sidetracks with respect to their contribution to the NPY of the well. For this all the sidetracks are programmed with a reduction vector on the perforation (K). This reduction vector acts like an inflow control valve (ICV) and can have a value between 0 (fully closed) and 1 (fully opened)…”)
Sung and Brouwer are analogous art because they are from the same field of endeavor, model prediction using neural networks and other machine learning.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the generating, at a computing device, one or more reservoir models from one or more training images and one or more physical conditions associated with a reservoir via one or more neural networks as disclosed by Sung by controlling one or more monitored inflow control devices based upon, at least in part, simulating the one or more reservoir models as disclosed by Brouwer.
One of ordinary skill in the art would have been motivated to make this modification in order to increase the NPV of the model by incorporating the side tracks of the grids (ICV) as discussed by Brouwer in Col 2 lines 40-47 “…The method according to the invention provides a new technique to determine the optimal well trajectory with the aid of a so called gradient-based search method, which is based on surrounding the well trajectory with sidetracks to adjacent grid cells or grid blocks in a reservoir simulation model. Optionally, these sidetracks have such a small perforation and thus production rate that they have a very small impact on the production through the main well bore…”

Regarding Claim 23: Sung and Brouwer teach The method of claim 21, wherein generating the one or more reservoir models from the one or more training images includes:
Sung teaches receiving one or more training images including a distribution of patterns associated with a depositional environment; ([0052] Sung teaches receiving the training set of rock facie, i.e. distribution of patterns for the wells, i.e. depositional environment “…Through the interconnected processing units of multiple inputs (wireline logs), a neural network is thus formed. Then weights, or the inter-unit connection strength, are obtained by the process of adaptation to, or learning from, the set of training patterns ( core rock facies ). By expanding through several cored wells, the errors in the training dataset are statistically minimized…”)
Sung teaches training the one or more neural networks to generate one or more samples based upon, at least in part, the one or more training images including the distribution of patterns associated with a depositional environment; and (Continuing [0052] Sung teaches the neural network based on the training pattern set, i.e. images which is a function of depth for the well, i.e. distribution of patterns “…Processing of data in the artificial neural network during step 106 from all cored wells permits adaptation to and learning from training pattern sets for each cored well. The result of processing during step 106 is a training model indicating rock facies as a function of depth for each of the cored wells in the reservoir. FIG. 4 is an example of such a training model indicating rock facies as a function of depth…”)
Sung teaches generating the one or more reservoir models based upon, at least in part, the one or more samples and the one or more physical conditions associated with the depositional environment. ([0053] Sung teaches creating a prediction model of the rock, i.e. reservoir, based on the well log data, i.e. physical conditions of the well, i.e. depositional environment “…Rock Facies Prediction (Step 108): During step 108, a prediction model is formed of the rock facies for each of the cored wells based on application of the training model formed during step 106 to the well log data from the cored wells. FIG. 3 is an example computer screen of data resulting from processing during step 108. The right portion 30 of FIG. 3 contains plots of input well logs and predicted rock facies log along each depth of interest in a well. The prediction is made using the neural networks of nodes and weights generated during step 106, resulting in a prediction model of rock facies in the cored wells…”)

Claims 29 and 31 are system claims, containing substantially the same elements as method Claims 21 and 23, respectively, and are rejected on the same grounds under 35 U.S.C. 103 as Claims 21 and 23, respectively, Mutatis mutandis.
Claims 37 is a medium claims, containing substantially the same elements as method Claims 21, respectively, and are rejected on the same grounds under 35 U.S.C. 103 as Claims 21, respectively, Mutatis mutandis. 

Claims 22, 24-28, 30, 32-36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over 
Sung et al., U.S. Patent Application Publication 2014/0149041 A1 (hereinafter ‘Sung’) in view of
Brouwer et al., United States Patent 8,751,208 B2 (hereinafter ‘Brouwer’) further in view of
Cha et al., “ADVERSARIAL NETS WITH PERCEPTUAL LOSSES FOR TEXT-TO-IMAGE SYNTHESIS” [Published 07 December 2017] (hereinafter ‘Cha’).

Regarding Claim 22: Sung and Brouwer teach The method of claim 21, 

Sung and Brouwer do not appear to explicitly disclose
wherein the one or more neural networks include one or more Generative Adversarial Networks (GANs).

However, Cha teaches wherein the one or more neural networks include one or more Generative Adversarial Networks (GANs) (Pg. 2 left col ¶2 Cha teaches the GAN in context of the neural network “…They have trained bird and flower image generators conditioned on text features computed from a character-level recurrent neural net. Our work builds on Reed et al. [10].We tackle the same bimodal text-to-image task and use the same datasets. However, our generator minimizes on a perceptual loss term given by the Gram, per-pixel, or VGG loss function alongside the contextual loss obtained from the discriminator in conditional GAN…”)
Sung, Brouwer, and Cha are analogous art because they are from the same field of endeavor, model prediction using neural networks and other machine learning.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the generating, at a computing device, one or more reservoir models from one or more training images and one or more physical conditions associated with a reservoir via one or more neural networks as disclosed by Sung and Brouwer by wherein the one or more neural networks include one or more Generative Adversarial Networks (GANs) as disclosed by Cha.
One of ordinary skill in the art would have been motivated to make this modification in order to ensure a quality image from the GAN framework as discussed by Cha on pg. 1 left col ¶2 “…In this paper, we aim to extend the GAN framework for automatic text-to-image synthesis. We are interested in generating a perceptually high-quality image that matches a descriptive text input. In particular, we address two important problems related to cross-modal translation and realistic image production. Good cross-modal translation results in a generated image closely matching the given text description whereas a realistic image can hardly be distinguished from natural images…”


Regarding Claim 24: Sung and Brouwer teach The method of claim 23, 

Sung and Brouwer do not appear to explicitly disclose
wherein generating the one or more reservoir models includes determining at least one of a perceptual loss and a contextual loss associated with the one or more samples.


    PNG
    media_image1.png
    468
    468
    media_image1.png
    Greyscale
However, Cha teaches wherein generating the one or more reservoir models includes determining at least one of a perceptual loss and a contextual loss associated with the one or more samples. (Pg. 1 left col ¶3- right col ¶1 and Fig. 1 Cha teaches the GAN determining the contextual loss and the perceptual loss “…To ensure good cross-modal translation, we adopt a contextual loss term in the generator following the conditional GAN framework [2]. To generate realistic images, we in addition introduce perceptual loss terms for the generator, corresponding to pixel, feature activation, and texture reconstruction losses. Thus our approach is to regularize the original minimax optimization for GAN with both contextual and perceptual loss terms…”)
Sung, Brouwer, and Cha are analogous art because they are from the same field of endeavor, model prediction using neural networks and other machine learning.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the generating, at a computing device, one or more reservoir models from one or more training images and one or more physical conditions associated with a reservoir via one or more neural networks as disclosed by Sung and Brouwer by wherein generating the one or more reservoir models includes determining at least one of a perceptual loss and a contextual loss associated with the one or more samples as disclosed by Cha.
One of ordinary skill in the art would have been motivated to make this modification in order to ensure a quality image from the GAN framework as discussed by Cha on pg. 1 left col ¶2 “…In this paper, we aim to extend the GAN framework for automatic text-to-image synthesis. We are interested in generating a perceptually high-quality image that matches a descriptive text input. In particular, we address two important problems related to cross-modal translation and realistic image production. Good cross-modal translation results in a generated image closely matching the given text description whereas a realistic image can hardly be distinguished from natural images…”

Regarding Claim 25: Sung, Brouwer, and Cha teach The method of claim 24, wherein determining the contextual loss associated with the one or more samples is based upon, at least in part, one or more of: (Examiner notes determining loss is in the alternative)
Cha teaches a distance transformation that measures mismatch between the one or more samples and the one or more physical conditions associated with the reservoir, and (Pg. 1 right col ¶2 Cha teaches determining the mismatch between the contextual loss based on the physical conditions fo the objects “…We illustrate the effect of contextual and perceptual losses in Figure 1. Here, the task is to generate an image for text, “There is a bright blue bird.” The two axes in the figure indicate the degree of contextual and perceptual relevances. The red birds on the left are contextual mismatches because the input text mentions only ‘blue’ bird. Hinted by higher perceptual relevance, the bird images on the top have more natural and better overall perceptual quality than the bottom. We are interested in synthesizing images in the upper right corner which have higher relevance in both context and perception…”)
Cha teaches semantic inpainting. (Pg. 4 right col ¶2 Cha teaches the semantic relationship of the contextual loss  “…The contextual (adversarial) loss for the generator, as presented in Reed et al. [10], only considers the semantic relatedness between images and text descriptions without an explicit regularization term that penalizes large visual changes between the synthetic and real images. In contrast, in addition to the contextual loss term, we adopt a perceptual loss perc as a part of the loss in training the generator. We propose three perceptual loss functions each aiming to enforce perceptual similarity between the real and the generated images. That is, by minimizing the perceptual loss the visual difference between the synthetic and the real images can be lowered. This helps preserve the perceptual realism…”)

Regarding Claim 26: Sung, Brouwer, and Cha teach The method of claim 24, wherein generating the one or more reservoir models includes minimizing at least one of the perceptual loss and the contextual loss associated with the one or more samples. (Pg. 3 right col ¶2 Cha teaches to minimize the perceptual loss of the real, i.e. one or more samples and synthetic images “…We propose three perceptual loss functions each aiming to enforce perceptual similarity between the real and the generated images. That is, by minimizing the perceptual loss the visual difference between the synthetic and the real images can be lowered. This helps preserve the perceptual realism…”)

Regarding Claim 27: Sung, Brouwer, and Cha The method of claim 22, 
Cha teaches wherein the one or more physical conditions associated with the one or more reservoirs are applied to the one or more GANs via one or more condition vectors. (Pg. 1 right col ¶3 Cha teaches the use of GAN for the applied to the realistic images, i.e. physical conditions with the additional text input “…The use of GAN to generate realistic images has been attempted by others. Radford et al. [3] propose deep convolutional generative adversarial net (DCGAN) that takes in a random noise vector to generate synthetic images. We base our approach on conditional GAN by Mirza & Osindero [2]. By conditioning both generator and discriminator networks on the text input, conditional DCGAN can model the phenomenon that many different natural images can be mapped to the same text description…”)

Regarding Claim 28: Sung, Brouwer, and Cha The method of claim 27, further comprising:
Brouwer teaches  measuring reservoir data via the one or more monitored inflow control devices; and (Col 7 lines 41-46 Brouwer using in the well the inflow control device to determine the optimal setting using gradients, i.e. monitored “…In a well with real ICV's, the gradients can be used to determine the optimal ICV setting, however, in our heuristic approach, we make an alternative use of these gradients to find improved directions ( attractor points) for the coordinates on the well trajectory. Our goal is to find the coordinates of the 45 well trajectory that maximize J ( eq. 1 )…”)
Brouwer teaches updating the one or more condition vectors based upon, at least in part, the measured reservoir data. (Col 8 lines 10-20 Brouwer teaches the gradient as discussed above is used in determining the vector for the branch point of the inflow control device “…Taking into account both the gradient value Gn and the along hole ( outstep) length In an attractor point is calculated as the weighted average of all the sidetracks N from one trajectory coordinate point 1:f.p· In eq. (6), rn * is the vector starting from the branch point, towards the end of the sidetrack. (in case of a negative gradient this is opposite to that sidetrack direction). Eq. (7) shows that the attractor point is the weighted sum of all the vectors (n) of the sidetracks from that branch point…”)

Claims 30 and 32-36 are system claims, containing substantially the same elements as method Claims 22 and 24-28, respectively, and are rejected on the same grounds under 35 U.S.C. 103 as Claims 22 and 24-28, respectively, Mutatis mutandis.
Claims 38 is a medium claims, containing substantially the same elements as method Claims 22, respectively, and are rejected on the same grounds under 35 U.S.C. 103 as Claims 22, respectively, Mutatis mutandis. 

Conclusion
Claims 21-38 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E JOHANSEN/           Examiner, Art Unit 2146